Filed Pursuant to Rule 497(e) 1933 Act File No. 033-81396 1940 Act File No. 811-08614 BRANDES INVESTMENT TRUST On behalf of Brandes Investment Trust (the “Trust”) and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in the Supplement dated February 25, 2014 for the Brandes International Equity Fund, which was filed pursuant to Rule 497(e) on February 25, 2014.The purpose of this filing is to submit the 497(e) filing dated February 25, 2014 in XBRL for the Brandes Core Plus Fixed income Fund. The XBRL exhibits attached hereto consist of the following: INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
